Mr. Justice Sterrett
delivered the opinion of the court, October 5th, 1885.
After commencement of proceedings by the Attorney General to dissolve the Mahoning Mutual Assessment Life Association of Selinsgrove, the appellee, Henry S. Boyer, was appointed Receiver by the court. In the proper discharge of his duties, as such, he filed this bill against appellants, officers and directors of the corporation, to recover certain moneys belonging to it which he alleged they wrongfully appropriated and distributed among themselves. The bill charges inter alia that they received divers large sums of money belonging to the associa*381tion which they fraudulently appropriated to themselves; “that during the existence of the association they fraudulently divided among themselves money and property of the corporation amounting to $60,000, which should have been applied to payment of death losses now due and unpaid,” etc., and prays for discovery, account, etc.
The decree against them is for the payment of $18,853.73 and costs. It is scarcely necessary to say that the facts found by the Master and approved by the court, fully warranted the decree against them for at least the sum above stated.
It is admitted by appellants that the association was one of those organizations popularly denominated “ Graveyard Insurance Companies,.....engaged in the business of issuing wagering policies,” etc. It is also stated that “ its business flourished while the craze lasted and was destroyed in the general wreck caused by the action of the public authorities,” that before the Attorney General commenced proceedings against the company “its business had closed, every policy issued by the company had been forfeited for non-payment of dues under the provisions of the charter, every debt of the company by reason of obligations arising from the issuing of policies, or of any character whatever, had been fully paid and the company to all intents and purposes had dissolved,” and that, “without necessity, a Receiver had been appointed ostensibly to protect creditors.” These and other similar allegations of fact are made, as alleged in appellants’ argument, “for the purpose of showing the exact result which the affirmance of these proceedings will produce. It can be no other than this, that a court of equity will collect money for distribution among a class of alleged creditors who would not be permitted to recover at law.” This is truly a novel argument for the officers and directors of a dissolved corporation, who are clearly shown to have fraudulently misappropriated and distributed among themselves over $18,000 of its funds, to advance, when called on to make restitution. It is a sufficient answer to all this to saj' that they have no right to retain the money. When it is collected by the Receiver’, the court, whose officer he is, will supervise the distribution thereof and they will doubtless award it to those who are better entitled to receive it than the appellants are to retain it. The question of distribution is not now before us, and what has been said in relation to those who have participated or are likely to participate in the distribution is entirely foreign to this contention.
There was no error in making the decree against appellants jointly. The evidence shows they acted jointly in the fraudulent misappropriation and distribution of the funds among themselves, and if there are any equities, as between themselves, *382which they are disposed to recognize, they are the proper parties to adjust them.
It is unnecessary to discuss the remaining assignments of error. We discover no merit in either of them.
Decree affirmed and appeal dismissed at the costs of appellants.